Citation Nr: 1110365	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-06 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for thoracolumbar scoliosis, also claimed as spinal problems and back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to June 1970.  The Veteran had a confirmed tour in the Republic of Vietnam from June 1969 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for tinnitus and posttraumatic stress disorder (PTSD), and which continued the denial of service connection for thoracolumboscoliosis as the evidence submitted was not found to be new and material.    

The Veteran testified before the Decision Review Officer (DRO) in May 2006 and in December 2008.  DRO conference reports which summarized his testimony are of record.  In October 2009 the Veteran testified before the undersigned via video teleconference and the transcript is of record.

In January 2010 the Board denied service connection for tinnitus, found that new and material evidence had been submitted regarding the claim seeking service connection for thoracolumboscoliosis, and remanded the claims seeking service connection for PTSD and for thoracolumboscoliosis for further development.  By means of a September 2010 rating decision, service connection was granted for PTSD, which constituted a full grant of the issue on appeal.  Therefore the only issue that has returned to the Board is the issue of entitlement to service connection for thoracolumboscoliosis, also claimed as spinal problems and back condition.       

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Upon a complete review of the claims file the Board observes that during the Veteran's October 2009 testimony, he reported he had injured his back in February 1968 following a parachute jump on Fort Sill, Oklahoma.  While he remembered seeking medical attention at the service hospital on the military installation, there are no such treatment records in the service treatment reports in the claims file.  Every effort should be made to search for these records, and if found, include them in the claims file.

Finally, the Board acknowledges that the Veteran was afforded a VA spine examination in May 2010, and that the examiner clearly had reviewed the claims file; however the examiner had been asked to address, explicitly, a question regarding the Veteran's diagnosed scoliosis of the thoracic spine.  The examiner did not articulate whether the scoliosis was developmental or congenital.  While the examiner did note the Veteran had thoracic scoliosis "when he entered service," the examiner did not articulate the basis for that opinion.  The claims file should be sent to the examiner who conducted the May 2010 VA spine examination for an addendum opinion to address these two questions.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service treatment records from NPRC, to include any inpatient/clinical treatment reports, specifically for orthopedics, from the Army hospital on Fort Sill, Oklahoma, dated February 1968.  The Board observes the Veteran was assigned to Fort Sill from January 1968 to May 1969.  Document any negative replies for the record and so inform the Veteran.

2.  After the above-requested documents have been accounted for, then forward the claims file to the same examiner who conducted the May 2010 VA spine examination for an addendum opinion.  If that examiner is no longer available, then to an appropriate examiner, who, upon a complete review of the claims file, can issue an addendum opinion.  

a.  Specifically, as the May 2010 examiner has determined that the Veteran has scoliosis, in the addendum opinion, the examiner must indicate whether it is congenital or developmental, and, if the scoliosis existed prior to service, on what basis has the examiner determined that it existed prior to service.      

b.  If the examiner deems it necessary, the Veteran may be afforded a VA spine examination.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The claims folder must be reviewed in conjunction with the above evaluation, and the examination report must clearly indicate that such review was performed.  

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


